EXHIBIT 10.1

STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) made and entered into as of
April 29, 2013, between the individual named as the purchaser on the signature
page hereto (the “Buyer”) and the individual named as the shareholder on the
signature page hereto (the “Seller”).


This Agreement sets forth the terms and conditions upon which Seller is selling
to the Buyer and the Buyer is purchasing from the Seller the number of shares
(hereinafter referred to as the "Shares") of restricted common stock of Asian
Trends Media Holdings, Inc. (the “Company”), a Nevada corporation, indicated on
the signature page hereto in a private stock sale transaction.


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:


I. SALE OF THE SHARES.


1.01           Shares being Sold. Subject to the terms and conditions of this
Agreement, the Seller is selling the Shares to the Buyer.


1.02           Consideration.


(a)           Purchase Price. “The Purchase Price” of the Shares shall be the
amount indicated on the signature page hereto.


(b)           Seller acknowledges that other shareholders may be selling their
shares in the company in private transactions and at varying amounts and this
Agreement confirms our private transaction in writing.


1.03           Settlement Funds. The Buyer will transfer the Purchase Price in
immediately available funds to the Seller care of the escrow agent.


1.04           Closing. The Closing of the transactions shall take place at such
other date and time as the parties may mutually agree in writing following the
completion of the conditions to closing set forth in Section 5 herein.
 
 
1.05           Delivery by the Seller. At the Closing, the Seller shall deliver
to Buyer a certificate representing the Shares together with a duly executed
stock power and instruct the Escrow Agent to deliver to Buyer a certificate
representing the Shares.


II. REPRESENTATIONS AND WARRANTIES OF THE SELLER.


The Seller hereby represents and warrants as follows:


2.01           Ownership of Shares. Seller is the record and beneficial owner of
the Shares of Common Stock, of the Company set forth on the signature page
hereto and to be transferred to the Buyer pursuant to this Agreement.


III. REPRESENTATIONS AND WARRANTIES BY BUYER.


Buyer hereby represents and warrant as follows:


3.01           Authority; No Violation. The execution and delivery of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby by Buyer has been duly authorized. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which any of the individual Buyer is a party or by which any of the
individual Buyer is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
3.02           Representations of Buyer Regarding the Acquisition of the Shares.
 
(a)           The Buyer understands the speculative nature and the risks of
investments associated with the Company and confirms that he, she or it is able
to bear the risk of the investment, and that there may not be any public market
for the Shares purchased herein;


(b)           The Buyer has sufficient knowledge and experience in financial and
business matters, and is sufficiently familiar with investments of the type
represented by the Shares, including familiarity with previous private and
public purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with purchase of the Shares and that
the Buyer is qualified as a “sophisticated” or “accredited” investor as defined
by the U.S. Securities Laws; and


(c)           In evaluating the merits of the purchase of the Shares, Buyer has
relied solely on his, her or its own investigation concerning the Company and
has not relied upon any representations provided by the Company or by the
Seller.


(d)           Neither the Company nor the Seller is under an obligation to
register or seek an exemption under any federal and/or state securities acts for
any sale or transfer of the Shares by the Buyer, and Buyer is solely responsible
for determining the status, in his, her or its hands, of the shares acquired in
the transaction and the availability, if required, of exemptions from
registration for purposes of sale or transfer of the Shares;


(e)           The Buyer has had the opportunity to ask questions of the Company
and the Seller and receive additional information from the Company to the extent
that the Company possessed such information, or could acquire it without
unreasonable effort or expense necessary to evaluate the merits and risks of any
investment in the Company. Further, the Buyer has been given: (1) all material
books and records of the Company; (2) all material contracts and documents
relating to the proposed transaction; (3) all filings made with the SEC; and,
(4) an opportunity to question the appropriate executive officers of the Company
and Seller.


(f)           Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of the transaction set forth in this Agreement
will give any Person (including third parties) the right to prevent, delay, or
otherwise interfere with the transaction set forth herein. This includes: (i)
any provision of Buyer's Organizational Documents; (ii) any resolution adopted
by the board of directors or the stockholders of Buyer; (iii) any Legal
Requirement or Order to which Buyer may be subject; or (iv) any Contract to
which Buyer is a party or by which Buyer may be bound.


(g)            Buyer is not and will not be required to obtain any consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of the transactions set forth herein.


(h)           The Buyer understands that there are significant expenses
associated with owning and operating a public company on the OTC Bulletin Board
including Edgar fees, Transfer Agent fees, Auditing fees, and Filing fees.


(i)           Buyer is acquiring the Shares for its own account and not with a
view to their distribution within the meaning of Section 2(11) of the Securities
Act.


(j)           There is no pending proceeding that has been commenced against
Buyer and that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with the transaction set forth herein.
To Buyer's knowledge, no such proceeding has been threatened.


(k)           Buyer and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with this Agreement and will
indemnify and hold Sellers harmless from any such payment alleged to be due by
or through Buyer as a result of the action of Buyer or its officers or agents.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)           The Buyer understands that stocks traded and listed on the OTC
Bulletin Board are usually thinly traded, highly volatile and not followed by
analysts. These factors are difficult to control and manage as a Company and may
materially effect the Company’s share price.
 
 
 IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.


4.01           Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party; provided that unless a claim is brought prior thereto,
all representations and warranties set forth herein by the Seller shall expire
one year from the date hereof.


4.02           Indemnification.  Buyer shall hold Seller harmless from any and
all claims arising out of or related to (i) actions taken by Buyer in its
capacity as a shareholder of the Company or (ii) the sale or transfer by Buyer
of all or any portion of its shares in the Company.


V. ADDITIONAL CONDITIONS TO CLOSING


5.01           Obligation of Buyer to Close. Prior to the closing of this
transaction, the Seller agrees to complete the following items:


(i)  
ensure a Form 14C Registration Statement is filed by the Company with the
Securities and Exchange Commission authorizing a name change of the Company to
“YUS International Group Limited” or another name chosen at the Buyer’s
election;



(ii)  
ensure the Form 14C Registration Statement filed with the Securities and
Exchange Commission includes the authorization of a 1 to100 reverse split of the
Company’s common shares or another ratio selected at the Buyer’s election;



(iii)  
help facilitate the conversion of all debts of the Company into common stock of
the Company according to terms agreed upon in good faith by the Buyer, the
Company, and the debtholders, specifically, the conversion of the debt into
5,000,000 restricted shares of common stock post-reverse split;



(iv)  
verify and certify that there are no existing debts on the books of the Company;
and



(v)  
appoint the following individuals to the Company’s Board of Directors: Mr. Ho
Kam Hang, Mr. Yu Ka Wai, Ms. Yim Mei Yim May, Ms. Yau Yuk Fung Hyphen, Mr. Yu
Lok Man.  It is anticipated that the new Board of Directors will appoint Mr. Ho
Kam Hang to be the Company’s Chief Executive Officer and Mr. Chong Cheuk Man
Yuki to be its Chief Financial Officer.



5.02           Timing of Closing. The conditions set forth in Section 5.01 above
must be completed within six months of the execution of this Agreement.


(i)  
If the conditions set forth herein are not completed within six months, then the
Buyer may rescind this Agreement and request of refund of the deposit from the
escrow agent.



(ii)  
If the conditions set forth in Section 5.01 are completed within six months of
the execution of this Agreement, and the Buyer elects not to proceed with the
Closing of the transaction for any reason, then the deposit will become
nonrefundable and will transfer to the Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
VI. MISCELLANEOUS


6.01           Expenses. Each of the parties shall bear its own expenses
incurred in conjunction with the Closing hereunder.
 
 6.02           Further Assurances. From time to time, at the request of the
Buyer and without further consideration, the Seller shall execute and transfer
such documents and take such action as the Buyer may reasonably request in order
to effectively consummate the transactions herein contemplated.


6.03           Parties in Interest. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.


6.04           Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.


6.05           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


6.06           Confidentiality. Each party hereby agrees that all information
provided by the other party and identified as "confidential" will be treated as
such, and the receiving party shall not make any use of such information other
than with respect to this Agreement. If the Agreement shall be terminated, each
party shall return to the other all such confidential information in their
possession, or will certify to the other party that all of such confidential
information that has not been returned has been destroyed.


6.07           Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail, postage prepaid, return
receipt requested) to the parties at their address specified on the signature
page hereto, with a copy sent as indicated on the signature page.


6.08           Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


6.09           Applicable Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Nevada.


[Remainder of page intentionally left blank; signature page to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Stock Purchase Agreement Dated April 29, 2013]




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
CARE FOR MUMI SERVICE LIMITED
 
 
  /s/Yim Mei Yim_______________________
Yim Mei Yim May, Director
 
Buyer’s Address for Notices:
 
Flat/Rm 02-03 23/F
Omega Plaza
32 Dundas Street
Mong Kok
 
SELLER:
 
 
 
_____________________________
Huang Jian Nan
 
 
Seller’s Address for Notices:
 
Rm 1902, 19/F
Kodak House 2, Java Road,
North Point Hong Kong
 
 
 
Number of Shares Purchased: 681,912
Total Purchase Price:US$23,674.73                               
Price Per Share: ____________________________

 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) made and entered into as of
April 29, 2013, between the individual named as the purchaser on the signature
page hereto (the “Buyer”) and the individual named as the shareholder on the
signature page hereto (the “Seller”).


This Agreement sets forth the terms and conditions upon which Seller is selling
to the Buyer and the Buyer is purchasing from the Seller the number of shares
(hereinafter referred to as the "Shares") of restricted common stock of Asian
Trends Media Holdings, Inc. (the “Company”), a Nevada corporation, indicated on
the signature page hereto in a private stock sale transaction.


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:


I. SALE OF THE SHARES.


1.01           Shares being Sold. Subject to the terms and conditions of this
Agreement, the Seller is selling the Shares to the Buyer.


1.02           Consideration.


(a)           Purchase Price. “The Purchase Price” of the Shares shall be the
amount indicated on the signature page hereto.


(b)           Seller acknowledges that other shareholders may be selling their
shares in the company in private transactions and at varying amounts and this
Agreement confirms our private transaction in writing.


1.03           Settlement Funds. The Buyer will transfer the Purchase Price in
immediately available funds to the Seller care of the escrow agent.


1.04           Closing. The Closing of the transactions shall take place at such
other date and time as the parties may mutually agree in writing following the
completion of the conditions to closing set forth in Section 5 herein.
 
 
1.05           Delivery by the Seller. At the Closing, the Seller shall deliver
to Buyer a certificate representing the Shares together with a duly executed
stock power and instruct the Escrow Agent to deliver to Buyer a certificate
representing the Shares.


II. REPRESENTATIONS AND WARRANTIES OF THE SELLER.


The Seller hereby represents and warrants as follows:


2.01           Ownership of Shares. Seller is the record and beneficial owner of
the Shares of Common Stock, of the Company set forth on the signature page
hereto and to be transferred to the Buyer pursuant to this Agreement.


III. REPRESENTATIONS AND WARRANTIES BY BUYER.


Buyer hereby represents and warrant as follows:


3.01           Authority; No Violation. The execution and delivery of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby by Buyer has been duly authorized. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which any of the individual Buyer is a party or by which any of the
individual Buyer is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
3.02           Representations of Buyer Regarding the Acquisition of the Shares.
 
(a)           The Buyer understands the speculative nature and the risks of
investments associated with the Company and confirms that he, she or it is able
to bear the risk of the investment, and that there may not be any public market
for the Shares purchased herein;


(b)           The Buyer has sufficient knowledge and experience in financial and
business matters, and is sufficiently familiar with investments of the type
represented by the Shares, including familiarity with previous private and
public purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with purchase of the Shares and that
the Buyer is qualified as a “sophisticated” or “accredited” investor as defined
by the U.S. Securities Laws; and


(c)           In evaluating the merits of the purchase of the Shares, Buyer has
relied solely on his, her or its own investigation concerning the Company and
has not relied upon any representations provided by the Company or by the
Seller.


(d)           Neither the Company nor the Seller is under an obligation to
register or seek an exemption under any federal and/or state securities acts for
any sale or transfer of the Shares by the Buyer, and Buyer is solely responsible
for determining the status, in his, her or its hands, of the shares acquired in
the transaction and the availability, if required, of exemptions from
registration for purposes of sale or transfer of the Shares;


(e)           The Buyer has had the opportunity to ask questions of the Company
and the Seller and receive additional information from the Company to the extent
that the Company possessed such information, or could acquire it without
unreasonable effort or expense necessary to evaluate the merits and risks of any
investment in the Company. Further, the Buyer has been given: (1) all material
books and records of the Company; (2) all material contracts and documents
relating to the proposed transaction; (3) all filings made with the SEC; and,
(4) an opportunity to question the appropriate executive officers of the Company
and Seller.


(f)           Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of the transaction set forth in this Agreement
will give any Person (including third parties) the right to prevent, delay, or
otherwise interfere with the transaction set forth herein. This includes: (i)
any provision of Buyer's Organizational Documents; (ii) any resolution adopted
by the board of directors or the stockholders of Buyer; (iii) any Legal
Requirement or Order to which Buyer may be subject; or (iv) any Contract to
which Buyer is a party or by which Buyer may be bound.


(g)            Buyer is not and will not be required to obtain any consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of the transactions set forth herein.


(h)           The Buyer understands that there are significant expenses
associated with owning and operating a public company on the OTC Bulletin Board
including Edgar fees, Transfer Agent fees, Auditing fees, and Filing fees.


(i)           Buyer is acquiring the Shares for its own account and not with a
view to their distribution within the meaning of Section 2(11) of the Securities
Act.


(j)           There is no pending proceeding that has been commenced against
Buyer and that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with the transaction set forth herein.
To Buyer's knowledge, no such proceeding has been threatened.


(k)           Buyer and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with this Agreement and will
indemnify and hold Sellers harmless from any such payment alleged to be due by
or through Buyer as a result of the action of Buyer or its officers or agents.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)           The Buyer understands that stocks traded and listed on the OTC
Bulletin Board are usually thinly traded, highly volatile and not followed by
analysts. These factors are difficult to control and manage as a Company and may
materially effect the Company’s share price.




 IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.


4.01           Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party; provided that unless a claim is brought prior thereto,
all representations and warranties set forth herein by the Seller shall expire
one year from the date hereof.


4.02           Indemnification.  Buyer shall hold Seller harmless from any and
all claims arising out of or related to (i) actions taken by Buyer in its
capacity as a shareholder of the Company or (ii) the sale or transfer by Buyer
of all or any portion of its shares in the Company.


V. ADDITIONAL CONDITIONS TO CLOSING


5.01           Obligation of Buyer to Close. Prior to the closing of this
transaction, the Seller agrees to complete the following items:


(vi)  
ensure a Form 14C Registration Statement is filed by the Company with the
Securities and Exchange Commission authorizing a name change of the Company to
“YUS International Group Limited” or another name chosen at the Buyer’s
election;



(vii)  
ensure the Form 14C Registration Statement filed with the Securities and
Exchange Commission includes the authorization of a 1 to100 reverse split of the
Company’s common shares or another ratio selected at the Buyer’s election;



(viii)  
help facilitate the conversion of all debts of the Company into common stock of
the Company according to terms agreed upon in good faith by the Buyer, the
Company, and the debtholders, specifically, the conversion of the debt into
5,000,000 restricted shares of common stock post-reverse split;



(ix)  
verify and certify that there are no existing debts on the books of the Company;
and



(x)  
appoint the following individuals to the Company’s Board of Directors: Mr. Ho
Kam Hang, Mr. Yu Ka Wai, Ms. Yim Mei Yim May, Ms. Yau Yuk Fung Hyphen, Mr. Yu
Lok Man.  It is anticipated that the new Board of Directors will appoint Mr. Ho
Kam Hang to be the Company’s Chief Executive Officer and Mr. Chong Cheuk Man
Yuki to be its Chief Financial Officer.



5.02           Timing of Closing. The conditions set forth in Section 5.01 above
must be completed within six months of the execution of this Agreement.


(iii)  
If the conditions set forth herein are not completed within six months, then the
Buyer may rescind this Agreement and request of refund of the deposit from the
escrow agent.



(iv)  
If the conditions set forth in Section 5.01 are completed within six months of
the execution of this Agreement, and the Buyer elects not to proceed with the
Closing of the transaction for any reason, then the deposit will become
nonrefundable and will transfer to the Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
VI. MISCELLANEOUS


6.01           Expenses. Each of the parties shall bear its own expenses
incurred in conjunction with the Closing hereunder.
 
 6.02           Further Assurances. From time to time, at the request of the
Buyer and without further consideration, the Seller shall execute and transfer
such documents and take such action as the Buyer may reasonably request in order
to effectively consummate the transactions herein contemplated.


6.03           Parties in Interest. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.


6.04           Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.


6.05           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


6.06           Confidentiality. Each party hereby agrees that all information
provided by the other party and identified as "confidential" will be treated as
such, and the receiving party shall not make any use of such information other
than with respect to this Agreement. If the Agreement shall be terminated, each
party shall return to the other all such confidential information in their
possession, or will certify to the other party that all of such confidential
information that has not been returned has been destroyed.


6.07           Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail, postage prepaid, return
receipt requested) to the parties at their address specified on the signature
page hereto, with a copy sent as indicated on the signature page.


6.08           Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


6.09           Applicable Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Nevada.


[Remainder of page intentionally left blank; signature page to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Stock Purchase Agreement Dated April 29, 2013]




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
YUS BROADCASTING LIMITED
 
 
   /s/Yu Cheung Fai Alex______________
Yu Cheung Fai Alex, Director
 
 
_____________________________
Chan Fuk Yu, Director
 
Buyer’s Address for Notices:
 
FLAT/RM 03-04 7/F
HONG LEONG INDUSTRIAL COMPLEX
4 WANG KWONG ROAD
KOWLOON BAY
 
SELLER:
 
 
 
_____________________________
Huang Jian Nan
 
 
Seller’s Address for Notices:
 
Rm 1902, 19/F
Kodak House 2, Java Road,
North Point Hong Kong
 
 
 
Number of Shares Purchased:681,912
Total Purchase Price:    US$23,674.73                        
Price Per Share: ____________________________

 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) made and entered into as of
April 29, 2013, between the individual named as the purchaser on the signature
page hereto (the “Buyer”) and the individual named as the shareholder on the
signature page hereto (the “Seller”).


This Agreement sets forth the terms and conditions upon which Seller is selling
to the Buyer and the Buyer is purchasing from the Seller the number of shares
(hereinafter referred to as the "Shares") of restricted common stock of Asian
Trends Media Holdings, Inc. (the “Company”), a Nevada corporation, indicated on
the signature page hereto in a private stock sale transaction.


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:


I. SALE OF THE SHARES.


1.01           Shares being Sold. Subject to the terms and conditions of this
Agreement, the Seller is selling the Shares to the Buyer.


1.02           Consideration.


(a)           Purchase Price. “The Purchase Price” of the Shares shall be the
amount indicated on the signature page hereto.


(b)           Seller acknowledges that other shareholders may be selling their
shares in the company in private transactions and at varying amounts and this
Agreement confirms our private transaction in writing.


1.03           Settlement Funds. The Buyer will transfer the Purchase Price in
immediately available funds to the Seller care of the escrow agent.


1.04           Closing. The Closing of the transactions shall take place at such
other date and time as the parties may mutually agree in writing following the
completion of the conditions to closing set forth in Section 5 herein.
 
 
1.05           Delivery by the Seller. At the Closing, the Seller shall deliver
to Buyer a certificate representing the Shares together with a duly executed
stock power and instruct the Escrow Agent to deliver to Buyer a certificate
representing the Shares.


II. REPRESENTATIONS AND WARRANTIES OF THE SELLER.


The Seller hereby represents and warrants as follows:


2.01           Ownership of Shares. Seller is the record and beneficial owner of
the Shares of Common Stock, of the Company set forth on the signature page
hereto and to be transferred to the Buyer pursuant to this Agreement.


III. REPRESENTATIONS AND WARRANTIES BY BUYER.


Buyer hereby represents and warrant as follows:


3.01           Authority; No Violation. The execution and delivery of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby by Buyer has been duly authorized. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which any of the individual Buyer is a party or by which any of the
individual Buyer is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
3.02           Representations of Buyer Regarding the Acquisition of the Shares.
 
(a)           The Buyer understands the speculative nature and the risks of
investments associated with the Company and confirms that he, she or it is able
to bear the risk of the investment, and that there may not be any public market
for the Shares purchased herein;


(b)           The Buyer has sufficient knowledge and experience in financial and
business matters, and is sufficiently familiar with investments of the type
represented by the Shares, including familiarity with previous private and
public purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with purchase of the Shares and that
the Buyer is qualified as a “sophisticated” or “accredited” investor as defined
by the U.S. Securities Laws; and


(c)           In evaluating the merits of the purchase of the Shares, Buyer has
relied solely on his, her or its own investigation concerning the Company and
has not relied upon any representations provided by the Company or by the
Seller.


(d)           Neither the Company nor the Seller is under an obligation to
register or seek an exemption under any federal and/or state securities acts for
any sale or transfer of the Shares by the Buyer, and Buyer is solely responsible
for determining the status, in his, her or its hands, of the shares acquired in
the transaction and the availability, if required, of exemptions from
registration for purposes of sale or transfer of the Shares;


(e)           The Buyer has had the opportunity to ask questions of the Company
and the Seller and receive additional information from the Company to the extent
that the Company possessed such information, or could acquire it without
unreasonable effort or expense necessary to evaluate the merits and risks of any
investment in the Company. Further, the Buyer has been given: (1) all material
books and records of the Company; (2) all material contracts and documents
relating to the proposed transaction; (3) all filings made with the SEC; and,
(4) an opportunity to question the appropriate executive officers of the Company
and Seller.


(f)           Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of the transaction set forth in this Agreement
will give any Person (including third parties) the right to prevent, delay, or
otherwise interfere with the transaction set forth herein. This includes: (i)
any provision of Buyer's Organizational Documents; (ii) any resolution adopted
by the board of directors or the stockholders of Buyer; (iii) any Legal
Requirement or Order to which Buyer may be subject; or (iv) any Contract to
which Buyer is a party or by which Buyer may be bound.


(g)            Buyer is not and will not be required to obtain any consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of the transactions set forth herein.


(h)           The Buyer understands that there are significant expenses
associated with owning and operating a public company on the OTC Bulletin Board
including Edgar fees, Transfer Agent fees, Auditing fees, and Filing fees.


(i)           Buyer is acquiring the Shares for its own account and not with a
view to their distribution within the meaning of Section 2(11) of the Securities
Act.


(j)           There is no pending proceeding that has been commenced against
Buyer and that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with the transaction set forth herein.
To Buyer's knowledge, no such proceeding has been threatened.


(k)           Buyer and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with this Agreement and will
indemnify and hold Sellers harmless from any such payment alleged to be due by
or through Buyer as a result of the action of Buyer or its officers or agents.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)           The Buyer understands that stocks traded and listed on the OTC
Bulletin Board are usually thinly traded, highly volatile and not followed by
analysts. These factors are difficult to control and manage as a Company and may
materially effect the Company’s share price.




 IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.


4.01           Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party; provided that unless a claim is brought prior thereto,
all representations and warranties set forth herein by the Seller shall expire
one year from the date hereof.


4.02           Indemnification.  Buyer shall hold Seller harmless from any and
all claims arising out of or related to (i) actions taken by Buyer in its
capacity as a shareholder of the Company or (ii) the sale or transfer by Buyer
of all or any portion of its shares in the Company.


V. ADDITIONAL CONDITIONS TO CLOSING


5.01           Obligation of Buyer to Close. Prior to the closing of this
transaction, the Seller agrees to complete the following items:


(xi)  
ensure a Form 14C Registration Statement is filed by the Company with the
Securities and Exchange Commission authorizing a name change of the Company to
“YUS International Group Limited” or another name chosen at the Buyer’s
election;



(xii)  
ensure the Form 14C Registration Statement filed with the Securities and
Exchange Commission includes the authorization of a 1 to100 reverse split of the
Company’s common shares or another ratio selected at the Buyer’s election;



(xiii)  
help facilitate the conversion of all debts of the Company into common stock of
the Company according to terms agreed upon in good faith by the Buyer, the
Company, and the debtholders, specifically, the conversion of the debt into
5,000,000 restricted shares of common stock post-reverse split;



(xiv)  
verify and certify that there are no existing debts on the books of the Company;
and



(xv)  
appoint the following individuals to the Company’s Board of Directors: Mr. Ho
Kam Hang, Mr. Yu Ka Wai, Ms. Yim Mei Yim May, Ms. Yau Yuk Fung Hyphen, Mr. Yu
Lok Man.  It is anticipated that the new Board of Directors will appoint Mr. Ho
Kam Hang to be the Company’s Chief Executive Officer and Mr. Chong Cheuk Man
Yuki to be its Chief Financial Officer.



5.02           Timing of Closing. The conditions set forth in Section 5.01 above
must be completed within six months of the execution of this Agreement.


(v)  
If the conditions set forth herein are not completed within six months, then the
Buyer may rescind this Agreement and request of refund of the deposit from the
escrow agent.



(vi)  
If the conditions set forth in Section 5.01 are completed within six months of
the execution of this Agreement, and the Buyer elects not to proceed with the
Closing of the transaction for any reason, then the deposit will become
nonrefundable and will transfer to the Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
VI. MISCELLANEOUS


6.01           Expenses. Each of the parties shall bear its own expenses
incurred in conjunction with the Closing hereunder.
 
 6.02           Further Assurances. From time to time, at the request of the
Buyer and without further consideration, the Seller shall execute and transfer
such documents and take such action as the Buyer may reasonably request in order
to effectively consummate the transactions herein contemplated.


6.03           Parties in Interest. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.


6.04           Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.


6.05           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


6.06           Confidentiality. Each party hereby agrees that all information
provided by the other party and identified as "confidential" will be treated as
such, and the receiving party shall not make any use of such information other
than with respect to this Agreement. If the Agreement shall be terminated, each
party shall return to the other all such confidential information in their
possession, or will certify to the other party that all of such confidential
information that has not been returned has been destroyed.


6.07           Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail, postage prepaid, return
receipt requested) to the parties at their address specified on the signature
page hereto, with a copy sent as indicated on the signature page.


6.08           Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


6.09           Applicable Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Nevada.


[Remainder of page intentionally left blank; signature page to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Stock Purchase Agreement Dated April 29, 2013]




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
YUS INTERNATIONAL BULLION LIMITED
 
 
   /s/Yu Ka Wai                                                
Yu Ka Wai, Director
 
 
_____________________________
Ho Kam Hang, Director
 
Buyer’s Address for Notices:
 
Flat/Rm A Blk A 21/F
Billion Centre
1Wang Kwong Road
Kowloon Bay
 
SELLER:
 
 
 
_____________________________
Huang Jian Nan
 
 
Seller’s Address for Notices:
 
Rm 1902, 19/F
Kodak House 2, Java Road,
North Point Hong Kong
 
 
 
Number of Shares Purchased:2,045,736
Total Purchase Price:    US$71,024.19                            
Price Per Share: ____________________________

 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) made and entered into as of
April 29, 2013, between the individual named as the purchaser on the signature
page hereto (the “Buyer”) and the individual named as the shareholder on the
signature page hereto (the “Seller”).


This Agreement sets forth the terms and conditions upon which Seller is selling
to the Buyer and the Buyer is purchasing from the Seller the number of shares
(hereinafter referred to as the "Shares") of restricted common stock of Asian
Trends Media Holdings, Inc. (the “Company”), a Nevada corporation, indicated on
the signature page hereto in a private stock sale transaction.


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:


I. SALE OF THE SHARES.


1.01           Shares being Sold. Subject to the terms and conditions of this
Agreement, the Seller is selling the Shares to the Buyer.


1.02           Consideration.


(a)           Purchase Price. “The Purchase Price” of the Shares shall be the
amount indicated on the signature page hereto.


(b)           Seller acknowledges that other shareholders may be selling their
shares in the company in private transactions and at varying amounts and this
Agreement confirms our private transaction in writing.


1.03           Settlement Funds. The Buyer will transfer the Purchase Price in
immediately available funds to the Seller care of the escrow agent.


1.04           Closing. The Closing of the transactions shall take place at such
other date and time as the parties may mutually agree in writing following the
completion of the conditions to closing set forth in Section 5 herein.
 
1.05           Delivery by the Seller. At the Closing, the Seller shall deliver
to Buyer a certificate representing the Shares together with a duly executed
stock power and instruct the Escrow Agent to deliver to Buyer a certificate
representing the Shares.


II. REPRESENTATIONS AND WARRANTIES OF THE SELLER.


The Seller hereby represents and warrants as follows:


2.01           Ownership of Shares. Seller is the record and beneficial owner of
the Shares of Common Stock, of the Company set forth on the signature page
hereto and to be transferred to the Buyer pursuant to this Agreement.


III. REPRESENTATIONS AND WARRANTIES BY BUYER.


Buyer hereby represents and warrant as follows:


3.01           Authority; No Violation. The execution and delivery of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby by Buyer has been duly authorized. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which any of the individual Buyer is a party or by which any of the
individual Buyer is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
3.02           Representations of Buyer Regarding the Acquisition of the Shares.
 
(a)           The Buyer understands the speculative nature and the risks of
investments associated with the Company and confirms that he, she or it is able
to bear the risk of the investment, and that there may not be any public market
for the Shares purchased herein;


(b)           The Buyer has sufficient knowledge and experience in financial and
business matters, and is sufficiently familiar with investments of the type
represented by the Shares, including familiarity with previous private and
public purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with purchase of the Shares and that
the Buyer is qualified as a “sophisticated” or “accredited” investor as defined
by the U.S. Securities Laws; and


(c)           In evaluating the merits of the purchase of the Shares, Buyer has
relied solely on his, her or its own investigation concerning the Company and
has not relied upon any representations provided by the Company or by the
Seller.


(d)           Neither the Company nor the Seller is under an obligation to
register or seek an exemption under any federal and/or state securities acts for
any sale or transfer of the Shares by the Buyer, and Buyer is solely responsible
for determining the status, in his, her or its hands, of the shares acquired in
the transaction and the availability, if required, of exemptions from
registration for purposes of sale or transfer of the Shares;


(e)           The Buyer has had the opportunity to ask questions of the Company
and the Seller and receive additional information from the Company to the extent
that the Company possessed such information, or could acquire it without
unreasonable effort or expense necessary to evaluate the merits and risks of any
investment in the Company. Further, the Buyer has been given: (1) all material
books and records of the Company; (2) all material contracts and documents
relating to the proposed transaction; (3) all filings made with the SEC; and,
(4) an opportunity to question the appropriate executive officers of the Company
and Seller.


(f)           Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of the transaction set forth in this Agreement
will give any Person (including third parties) the right to prevent, delay, or
otherwise interfere with the transaction set forth herein. This includes: (i)
any provision of Buyer's Organizational Documents; (ii) any resolution adopted
by the board of directors or the stockholders of Buyer; (iii) any Legal
Requirement or Order to which Buyer may be subject; or (iv) any Contract to
which Buyer is a party or by which Buyer may be bound.


(g)            Buyer is not and will not be required to obtain any consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of the transactions set forth herein.


(h)           The Buyer understands that there are significant expenses
associated with owning and operating a public company on the OTC Bulletin Board
including Edgar fees, Transfer Agent fees, Auditing fees, and Filing fees.


(i)           Buyer is acquiring the Shares for its own account and not with a
view to their distribution within the meaning of Section 2(11) of the Securities
Act.


(j)           There is no pending proceeding that has been commenced against
Buyer and that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with the transaction set forth herein.
To Buyer's knowledge, no such proceeding has been threatened.


(k)           Buyer and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with this Agreement and will
indemnify and hold Sellers harmless from any such payment alleged to be due by
or through Buyer as a result of the action of Buyer or its officers or agents.
 
 
 

--------------------------------------------------------------------------------

 
 
(l)           The Buyer understands that stocks traded and listed on the OTC
Bulletin Board are usually thinly traded, highly volatile and not followed by
analysts. These factors are difficult to control and manage as a Company and may
materially effect the Company’s share price.




 IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.


4.01           Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party; provided that unless a claim is brought prior thereto,
all representations and warranties set forth herein by the Seller shall expire
one year from the date hereof.


4.02           Indemnification.  Buyer shall hold Seller harmless from any and
all claims arising out of or related to (i) actions taken by Buyer in its
capacity as a shareholder of the Company or (ii) the sale or transfer by Buyer
of all or any portion of its shares in the Company.


V. ADDITIONAL CONDITIONS TO CLOSING


5.01           Obligation of Buyer to Close. Prior to the closing of this
transaction, the Seller agrees to complete the following items:


(xvi)  
ensure a Form 14C Registration Statement is filed by the Company with the
Securities and Exchange Commission authorizing a name change of the Company to
“YUS International Group Limited” or another name chosen at the Buyer’s
election;



(xvii)  
ensure the Form 14C Registration Statement filed with the Securities and
Exchange Commission includes the authorization of a 1 to100 reverse split of the
Company’s common shares or another ratio selected at the Buyer’s election;



(xviii)  
help facilitate the conversion of all debts of the Company into common stock of
the Company according to terms agreed upon in good faith by the Buyer, the
Company, and the debtholders, specifically, the conversion of the debt into
5,000,000 restricted shares of common stock post-reverse split;



(xix)  
verify and certify that there are no existing debts on the books of the Company;
and



(xx)  
appoint the following individuals to the Company’s Board of Directors: Mr. Ho
Kam Hang, Mr. Yu Ka Wai, Ms. Yim Mei Yim May, Ms. Yau Yuk Fung Hyphen, Mr. Yu
Lok Man.  It is anticipated that the new Board of Directors will appoint Mr. Ho
Kam Hang to be the Company’s Chief Executive Officer and Mr. Chong Cheuk Man
Yuki to be its Chief Financial Officer.



5.02           Timing of Closing. The conditions set forth in Section 5.01 above
must be completed within six months of the execution of this Agreement.


(vii)  
If the conditions set forth herein are not completed within six months, then the
Buyer may rescind this Agreement and request of refund of the deposit from the
escrow agent.



(viii)  
If the conditions set forth in Section 5.01 are completed within six months of
the execution of this Agreement, and the Buyer elects not to proceed with the
Closing of the transaction for any reason, then the deposit will become
nonrefundable and will transfer to the Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
VI. MISCELLANEOUS
 
6.01           Expenses. Each of the parties shall bear its own expenses
incurred in conjunction with the Closing hereunder.
 
 6.02           Further Assurances. From time to time, at the request of the
Buyer and without further consideration, the Seller shall execute and transfer
such documents and take such action as the Buyer may reasonably request in order
to effectively consummate the transactions herein contemplated.


6.03           Parties in Interest. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.


6.04           Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.


6.05           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


6.06           Confidentiality. Each party hereby agrees that all information
provided by the other party and identified as "confidential" will be treated as
such, and the receiving party shall not make any use of such information other
than with respect to this Agreement. If the Agreement shall be terminated, each
party shall return to the other all such confidential information in their
possession, or will certify to the other party that all of such confidential
information that has not been returned has been destroyed.


6.07           Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail, postage prepaid, return
receipt requested) to the parties at their address specified on the signature
page hereto, with a copy sent as indicated on the signature page.


6.08           Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


6.09           Applicable Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Nevada.


[Remainder of page intentionally left blank; signature page to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Stock Purchase Agreement Dated April 29, 2013]




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
YUS INTERNATIONAL DEVELOPER LIMITED
 
 
    /s/Yan Wing Sum                                            
Yan Wing Sum, Director
 
Buyer’s Address for Notices:
 
FLAT/RM 03-04 7/F
HONG LEONG INDUSTRIAL COMPLEX
4 WANG KWONG ROAD
KOWLOON BAY
 
SELLER:
 
 
 
_____________________________
Huang Jian Nan
 
 
Seller’s Address for Notices:
 
Rm 1902, 19/F
Kodak House 2, Java Road,
North Point Hong Kong
 
 
 
Number of Shares Purchased:681,912
Total Purchase Price:    US$23,674.73                    
Price Per Share: ____________________________

 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”) made and entered into as of
April 29, 2013, between the individual named as the purchaser on the signature
page hereto (the “Buyer”) and the individual named as the shareholder on the
signature page hereto (the “Seller”).


This Agreement sets forth the terms and conditions upon which Seller is selling
to the Buyer and the Buyer is purchasing from the Seller the number of shares
(hereinafter referred to as the "Shares") of restricted common stock of Asian
Trends Media Holdings, Inc. (the “Company”), a Nevada corporation, indicated on
the signature page hereto in a private stock sale transaction.


In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:


I. SALE OF THE SHARES.


1.01           Shares being Sold. Subject to the terms and conditions of this
Agreement, the Seller is selling the Shares to the Buyer.


1.02           Consideration.


(a)           Purchase Price. “The Purchase Price” of the Shares shall be the
amount indicated on the signature page hereto.


(b)           Seller acknowledges that other shareholders may be selling their
shares in the company in private transactions and at varying amounts and this
Agreement confirms our private transaction in writing.


1.03           Settlement Funds. The Buyer will transfer the Purchase Price in
immediately available funds to the Seller care of the escrow agent.


1.04           Closing. The Closing of the transactions shall take place at such
other date and time as the parties may mutually agree in writing following the
completion of the conditions to closing set forth in Section 5 herein.
 
1.05           Delivery by the Seller. At the Closing, the Seller shall deliver
to Buyer a certificate representing the Shares together with a duly executed
stock power and instruct the Escrow Agent to deliver to Buyer a certificate
representing the Shares.


II. REPRESENTATIONS AND WARRANTIES OF THE SELLER.


The Seller hereby represents and warrants as follows:


2.01           Ownership of Shares. Seller is the record and beneficial owner of
the Shares of Common Stock, of the Company set forth on the signature page
hereto and to be transferred to the Buyer pursuant to this Agreement.


III. REPRESENTATIONS AND WARRANTIES BY BUYER.


Buyer hereby represents and warrant as follows:


3.01           Authority; No Violation. The execution and delivery of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby by Buyer has been duly authorized. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which any of the individual Buyer is a party or by which any of the
individual Buyer is bound.
 
 
 

--------------------------------------------------------------------------------

 
 
3.02           Representations of Buyer Regarding the Acquisition of the Shares.
 
(a)           The Buyer understands the speculative nature and the risks of
investments associated with the Company and confirms that he, she or it is able
to bear the risk of the investment, and that there may not be any public market
for the Shares purchased herein;


(b)           The Buyer has sufficient knowledge and experience in financial and
business matters, and is sufficiently familiar with investments of the type
represented by the Shares, including familiarity with previous private and
public purchases of speculative and restricted securities, that it is capable of
evaluating the merits and risks associated with purchase of the Shares and that
the Buyer is qualified as a “sophisticated” or “accredited” investor as defined
by the U.S. Securities Laws; and


(c)           In evaluating the merits of the purchase of the Shares, Buyer has
relied solely on his, her or its own investigation concerning the Company and
has not relied upon any representations provided by the Company or by the
Seller.


(d)           Neither the Company nor the Seller is under an obligation to
register or seek an exemption under any federal and/or state securities acts for
any sale or transfer of the Shares by the Buyer, and Buyer is solely responsible
for determining the status, in his, her or its hands, of the shares acquired in
the transaction and the availability, if required, of exemptions from
registration for purposes of sale or transfer of the Shares;


(e)           The Buyer has had the opportunity to ask questions of the Company
and the Seller and receive additional information from the Company to the extent
that the Company possessed such information, or could acquire it without
unreasonable effort or expense necessary to evaluate the merits and risks of any
investment in the Company. Further, the Buyer has been given: (1) all material
books and records of the Company; (2) all material contracts and documents
relating to the proposed transaction; (3) all filings made with the SEC; and,
(4) an opportunity to question the appropriate executive officers of the Company
and Seller.


(f)           Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of the transaction set forth in this Agreement
will give any Person (including third parties) the right to prevent, delay, or
otherwise interfere with the transaction set forth herein. This includes: (i)
any provision of Buyer's Organizational Documents; (ii) any resolution adopted
by the board of directors or the stockholders of Buyer; (iii) any Legal
Requirement or Order to which Buyer may be subject; or (iv) any Contract to
which Buyer is a party or by which Buyer may be bound.


(g)            Buyer is not and will not be required to obtain any consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of the transactions set forth herein.


(h)           The Buyer understands that there are significant expenses
associated with owning and operating a public company on the OTC Bulletin Board
including Edgar fees, Transfer Agent fees, Auditing fees, and Filing fees.


(i)           Buyer is acquiring the Shares for its own account and not with a
view to their distribution within the meaning of Section 2(11) of the Securities
Act.


(j)           There is no pending proceeding that has been commenced against
Buyer and that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with the transaction set forth herein.
To Buyer's knowledge, no such proceeding has been threatened.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Buyer and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with this Agreement and will
indemnify and hold Sellers harmless from any such payment alleged to be due by
or through Buyer as a result of the action of Buyer or its officers or agents.


(l)           The Buyer understands that stocks traded and listed on the OTC
Bulletin Board are usually thinly traded, highly volatile and not followed by
analysts. These factors are difficult to control and manage as a Company and may
materially effect the Company’s share price.




 IV. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.


4.01           Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party; provided that unless a claim is brought prior thereto,
all representations and warranties set forth herein by the Seller shall expire
one year from the date hereof.


4.02           Indemnification.  Buyer shall hold Seller harmless from any and
all claims arising out of or related to (i) actions taken by Buyer in its
capacity as a shareholder of the Company or (ii) the sale or transfer by Buyer
of all or any portion of its shares in the Company.


V. ADDITIONAL CONDITIONS TO CLOSING


5.01           Obligation of Buyer to Close. Prior to the closing of this
transaction, the Seller agrees to complete the following items:


(xxi)  
ensure a Form 14C Registration Statement is filed by the Company with the
Securities and Exchange Commission authorizing a name change of the Company to
“YUS International Group Limited” or another name chosen at the Buyer’s
election;



(xxii)  
ensure the Form 14C Registration Statement filed with the Securities and
Exchange Commission includes the authorization of a 1 to100 reverse split of the
Company’s common shares or another ratio selected at the Buyer’s election;



(xxiii)  
help facilitate the conversion of all debts of the Company into common stock of
the Company according to terms agreed upon in good faith by the Buyer, the
Company, and the debtholders, specifically, the conversion of the debt into
5,000,000 restricted shares of common stock post-reverse split;



(xxiv)  
verify and certify that there are no existing debts on the books of the Company;
and



(xxv)  
appoint the following individuals to the Company’s Board of Directors: Mr. Ho
Kam Hang, Mr. Yu Ka Wai, Ms. Yim Mei Yim May, Ms. Yau Yuk Fung Hyphen, Mr. Yu
Lok Man.  It is anticipated that the new Board of Directors will appoint Mr. Ho
Kam Hang to be the Company’s Chief Executive Officer and Mr. Chong Cheuk Man
Yuki to be its Chief Financial Officer.



5.02           Timing of Closing. The conditions set forth in Section 5.01 above
must be completed within six months of the execution of this Agreement.


(ix)  
If the conditions set forth herein are not completed within six months, then the
Buyer may rescind this Agreement and request of refund of the deposit from the
escrow agent.



(x)  
If the conditions set forth in Section 5.01 are completed within six months of
the execution of this Agreement, and the Buyer elects not to proceed with the
Closing of the transaction for any reason, then the deposit will become
nonrefundable and will transfer to the Seller.

 
 
 

--------------------------------------------------------------------------------

 
 
VI. MISCELLANEOUS


6.01           Expenses. Each of the parties shall bear its own expenses
incurred in conjunction with the Closing hereunder.
 
 6.02           Further Assurances. From time to time, at the request of the
Buyer and without further consideration, the Seller shall execute and transfer
such documents and take such action as the Buyer may reasonably request in order
to effectively consummate the transactions herein contemplated.


6.03           Parties in Interest. All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of, and shall be
enforceable by the heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.


6.04           Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.


6.05           Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.


6.06           Confidentiality. Each party hereby agrees that all information
provided by the other party and identified as "confidential" will be treated as
such, and the receiving party shall not make any use of such information other
than with respect to this Agreement. If the Agreement shall be terminated, each
party shall return to the other all such confidential information in their
possession, or will certify to the other party that all of such confidential
information that has not been returned has been destroyed.


6.07           Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail, postage prepaid, return
receipt requested) to the parties at their address specified on the signature
page hereto, with a copy sent as indicated on the signature page.


6.08           Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


6.09           Applicable Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Nevada.


[Remainder of page intentionally left blank; signature page to follow.]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature Page to Stock Purchase Agreement Dated April 29, 2013]




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Buyer, the Seller and the Company on the date first above written.


BUYER:
 
YUS INTERNATIONAL GROUP LIMITED
 
 
   /s/Chan Fuk Yu                                                           
Chan Fuk Yu, Director
 
Buyer’s Address for Notices:
 
Flat/Rm A Blk A 22/F
Billion Centre
1Wang Kwong Road
Kowloon Bay
 
SELLER:
 
 
 
_____________________________
Huang Jian Nan
 
 
Seller’s Address for Notices:
 
Rm 1902, 19/F
Kodak House 2, Java Road,
North Point Hong Kong
 
 
 
Number of Shares Purchased:2,533,317
Total Purchase Price US:    $87,951.62                        
Price Per Share: ____________________________

 
 
 

--------------------------------------------------------------------------------

 
 